Exhibit 10.161

AMENDMENT TO AGREEMENT

WHEREAS, Mellon Financial Corporation (“Mellon”) and Ronald P. O’Hanley, an
employee (the “Executive”) have previously entered into an agreement regarding
Executive’s employment and the possibility of a change in control, dated as of
June 18, 2001 (the “Change in Control Agreement”), as amended on December 22,
2006 as part of the Amendment to Agreements in contemplation of the merger of
Mellon and The Bank of New York Company, Inc., on July 28, 2007, and on
October 24, 2008 as part of the The Bank of New York Mellon Corporation’s
participation in the United States Department of Treasury’s TARP Capital
Purchase Program; and

WHEREAS, the parties desire to further amend the Change in Control Agreement in
a manner which reflects the parties best efforts to comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
for the benefit of the Executive;

NOW THEREFORE, the Company and the Executive, for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound hereby, agree that the Change in Control Agreement
shall be amended as follows:

1. Section 1(j) of the Change in Control Agreement shall be amended and restated
to read in its entirety as follows (for convenience, additional language is
shown in bold but deletions are not shown):

“Termination Period” means the period of time beginning with a Change in Control
and ending three (3) years following such Change in Control. Notwithstanding
anything in this Agreement to the contrary, if (i) Executive’s employment is
terminated prior to a Change in Control for reasons that would have constituted
a Qualifying Termination if they had occurred following a Change in Control;
(ii) Executive reasonably demonstrates that such termination (or Good Reason
event) was at the request of a third party who had indicated an intention or
taken steps reasonably calculated to effect a Change in Control; and (iii) a
Change in Control that also qualifies as a change in ownership or effective
control of the Company or a change in ownership of a substantial portion of the
assets the Company under Section 409A of the Code (a “409A CIC”) and involving
such third party (or a party competing with such third party to effectuate a
Change in Control) does occur, then for purposes of this Agreement, the date
immediately prior to the date of such termination of employment or event
constituting Good Reason shall be treated as a Change in Control.

2. The last paragraph of Section 4(a) of the Change in Control Agreement shall
be amended and restated to read in its entirety as follows:

The amounts set forth in Section 4(a)(i)(A) and (C) shall be payable on the
first regularly scheduled payroll date following the Date of Termination. The
amounts set forth in Section 4(a)(i)(B) shall be payable on the date set forth
and in accordance with the terms of the plan under which the bonus is provided.
The amounts set forth in Section 4(a)(ii) shall be payable in a single lump sum
30 days following the separation from service; provided that if Executive is a
Specified Employee under Section 409A of the Code on the termination of
employment then such amounts payable by reason of separation from service shall
be paid on the first day following the six month anniversary of the Executive’s
separation from service; provided further that if such amount is paid by reason
of the circumstances described in Section l(j), then payment shall be made upon
the 409A CIC or, if later, the first day following the six-month anniversary of
the Executive’s separation from service in the case where the Executive is a
Specified Employee under Section 409A of the Code upon termination.



--------------------------------------------------------------------------------

Notwithstanding anything in the foregoing provisions regarding payments under
Section 4(a)(ii) to the contrary (but subject to the six month delay in the case
of a Specified Employee), if the Change in Control event does not constitute a
change in ownership or effective control of the Company or a change in ownership
of a substantial portion of the assets of the Company under Section 409A of the
Code, then an amount equal to the amount that would have been paid under
Executive’s Letter Agreement dated April 19, 2006, as amended, upon a
involuntary separation of employment (as defined in that letter agreement) that
would qualify the Executive for separation pay thereunder had a Change in
Control not occurred, shall be paid at the time and in the manner provided in
the letter agreement and the remaining amounts payable under Section 4(a)(ii)
shall be paid in a lump sum.

3. The following additional sentences shall be added to the end of Section 4(d)
of the Change in Control Agreement:

Payments referred to in the first sentence of this Section 4(d) shall be payable
on the first regularly scheduled payroll date following the date of termination.
Additional payments may not be made in replacement or substitution of any
deferred compensation.

4. The last two sentences of Section 7 of the Change in Control Agreement, added
pursuant to the amendment of December 22, 2006, shall be deleted and the
following sentences shall be added in replacement:

Such reasonable legal fees and expenses incurred by Executive shall be
reimbursed within ten (10) business days after delivery of the Executive’s
written requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require; provided, however, if Executive
is a Specified Employee under Section 409A of the Code upon termination, then no
such amounts may be paid until the first day following the six month anniversary
of the Date of Termination. Notwithstanding the foregoing, in no event shall
payments be made later than the last day of the Executive’s taxable year
following the taxable year in which the fee or expense was incurred.

5. Except as provided in this amendment, the Change in Control Agreement is, in
all other respects, unchanged and is and shall continue to be in full force and
effect.

IN WITNESS WHEREOF, the parties have executed this amendment, in duplicate, on
the dates set forth below.

 

    THE BANK OF NEW YORK MELLON CORPORATION     By:  

LOGO [g91002ex10-161_pg002a.jpg]

 

12/12/08

    Name:   Lisa B. Peters   Date Signed     Title:   Senior Executive Vice
President       Executive    

LOGO [g91002ex10-161_pg002b.jpg]

 

12-15-08

    Ronald P. O’Hanley   Date Signed

 

- 2 -